Citation Nr: 1228216	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer J.H.


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1982 to November 1988 and from July 1990 to February 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007, a statement of the case was issued in August 2008, and a substantive appeal was timely received in August 2008.  

In January 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In April 2010 and in September 2011 the Board remanded the issue for further development.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether a cervical spine disability began during active duty service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting the claim of service connection for a cervical spine disability, further discussion here of compliance with the VCAA is not necessary.

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2011).  Secondary service connection may also be established for any increase in severity of the nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2011).

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for a cervical spine disability, in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted. 

The pertinent evidence of record consists of the Veteran's lay statements, service treatment records, post-service medical records from 1989 to 2011 to include medical records associated with the Social Security Administration (SSA), and VA examination dated in January 2008 and in December 2011.  

The Veteran had two periods of active duty service from February 1982 to November 1988 and from July 1990 to February 1991.  His DD 214 Forms from both periods of service show he was an infantryman and was awarded a parachutist badge.  Service treatment records do not document a cervical spine disability and the separation examination in October 1988 shows the spine was normal.  The enlistment examination into the Veteran's second period of service in June 1990 shows the cervical spine was normal and upon separation from service in February 1991 the Veteran signed a statement that there were no significant changes in his medical condition since the June 1990 examination.  On general VA examination in January 1989, after the Veteran's first period of service but before his second period of service, he complained of neck stiffness.  Post-service medical records from January 1999 onward show spinal stenosis of the cervical spine.  

The Veteran in his claim received in May 2006, indicated that his cervical spine disability was due to being a paratrooper during service and being injured with a large tent pole.  On VA examination in January 2008, the Veteran reported that he has had continuous neck pain since an injury in 1982 when he broke his femur while parachute jumping.  He also indicated he had another incident where a rifle hit his neck during a jump and another time when a pole hit him on the head.  Accompanying x-rays showed cervical spine stenosis and degenerative disk disease of the cervical spine.  The examiner provided a diagnosis of degenerative joint disease of the cervical spine based on x-ray evidence and was of the opinion that that the Veteran's degenerative joint disease of the cervical spine was not caused by or a result of his service-connected low back disability and that it is less likely as not caused by his paratrooper injury as the Veteran subsequently had another 211 jumps.  

Medical records associated the SSA show degenerative changes of the cervical spine in January 1992, which is within the first year of the Veteran's discharge from his second period of service.  In January 1992 a private evaluation associated with the SSA determination was conducted by an orthopedic surgeon and the diagnosis was degenerative changes of the cervical spine.  Unlike the VA examiner in January 2008 VA examiner, the VA examiner in December 2011 was privy to the Veteran's SSA records and concluded that in light of the orthopedic surgeon's diagnosis of degenerative changes in January 1992 it is at least as likely as not that the Veteran's cervical spine disability had its onset in service or within one year thereafter.  The examiner's rationale was that the rate of progression of degeneration is slow and the degenerative process was more than 50 percent likely under way during the second period of service.  


Therefore considering the totality of the evidence the Board finds that the evidence is at least equipoise on the question of a nexus, between the current cervical spine disability and service.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for a cervical spine disability is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


